DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of a new rejection. 

Specification
The previous specification objection is withdrawn due to amendments without introducing a new matter.

Claim Objections
The previous claim objections are withdrawn due to being cancelled and replaced with new claims. However new objections are made.
In claim 37 at line 3, “a intermediate” should be “an intermediate” for correct grammar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
In claim 23 at lines 11-12, claims 38-43 at lines 10-11, “a preselected time period zero electric current pulse” is not supported in the spec.
In claim 24 at line 2, “a pair of second switches connected to said resistive heating element in parallel” is not supported in the spec because switches 33 and two GRID switches are connected in series with a resistor 21 in Fig. 3 below without having a different branch current path for the electric current to flow.
In claim 29 at lines 1-2, claim 43 at line 16, “an energy storage second capacitor” is not supported in the spec because no written description for the “energy storage second capacitor” is in the spec and there is only one capacitor 32 in Figs.1 and 3.

    PNG
    media_image1.png
    281
    481
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 23 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23 at lines 8-9, “said resistive heating element” is not clear if it is “a connected resistive heating element” in claim 23 at lines 2-3, or “a resistive heating element immersed in a medium to be heated” in claim 23 at line 4.
In claim 23 at line 10, “said solar panels” is indefinite because what “said solar panels” are among “a plurality of solar panels” such as events of two, partial, or the whole solar panels.
In claim 23 at lines 10-11, “said at least one resistive heating element” lacks antecedent basis without precedent “at least one resistive heating element”.
In claim 23 at line 14, “electric current” is not clear if it is same as or different from the “sensed current” in claim 23 at line 9.
In claim 39 at lines12, and 14, it is not clear if “the resistive heating element” and “said connected resistive heating element” are same or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 29, 30-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455) in view of Fujiyama (US 2014/0176043) and Kagawa (US 2013/0127261).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PGP23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 23, Latham discloses that I claim 
an apparatus (An automatically re-configurable solar array apparatus, Abstract, line 1) for enabling a plurality of solar panels (a plurality of solar panels 206a-206n; P22:6, Fig. 2) to provide electrical arc-minimized disconnect-able electrical power (output current; P21:5) from said solar panels to a connected resistive heating element (the ac devices; P23:4) having a plurality of electrical contacts (a solar panel string (e.g., 204a of 204a-204n); P22:5, Fig. 2) and having an operational frequency (the switching frequency of “the power switch 213”; P26:8, Fig. 2), or (alternative limitation) a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus comprising 

a limiting circuit (A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a maximum power point (MPP) (a maximum amount of input voltage/current/power (dc); P23:5-6) and switching circuit (a plurality of switches 212a-212n that comprise a power switch 213 coupled to the plurality of solar panel strings 204a-204n; P22:4-6, Fig. 2), 

wherein said MPP and switching circuit comprises a first switch (a power switch 213; P25:5, Fig. 2) and a processor (A microprocessor 218; P26:7, Fig. 2), 

wherein the processor is connected to a voltage sensor (the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (“218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage (the total output voltage of the solar array 202; P26:3-4, Fig. 2) and current (the total output current of the solar array 202; P26:6-7, Fig. 2) to track 
said solar panels and to provide said maximum power collectively to said at least one resistive heating element, 

wherein said switching circuit uses no transformer (Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (the off state of the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) in the flow of electrical current (the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination of 
, thereby protecting the electrical contacts (the prongs of the “AC devices”; P23:4 and the contacts in the wall-mounted sockets on the wall) of said connected resistive heating element from 
together or causing undue physical wear or early failure.

	Latham discloses “a maximum power point (MPP)” as mapped above, but is silent regarding


said switching circuit to elimination of electrical current arc
protecting the electrical contacts from arc welding together


	However, Fujiyama discloses, in the analogous field for “a charging control unit 11 of Embodiment 1” (P98:1-2, Figs. 1-2  

    PNG
    media_image2.png
    409
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    257
    409
    media_image3.png
    Greyscale
)
a maximum power point tracking (MPPT) (MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) to track a point of maximum power (MPP from “MPPT”) of said solar panels (1; Fig. 2)

	The advantage of using Fujiyama’s MPPT algorithm is not only to allow a maximum output current to flow from the solar cell 1 to power instrument 2, but also for a conventional charging control unit, controlling charging of a battery, to efficiently charge the battery with fluctuating power from a solar cell (para.2, lines 1-3) so that the maximal solar power is utilized by the connected power instrument 2.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham with Fujiyama by replacing Latham’s maximum amount of input voltage/current/power (dc) algorithm on Latham’s microprocessor 218 with Fujiyama’s MPPT algorithm in order not only to allow a maximum output current to flow from the solar cell 1 to power instrument 2, but 

 	Latham discloses “said switching circuit” and “the electrical contacts” as mapped above, but Latham in view of Fujiyama is silent regarding
said switching circuit to elimination of electrical current arc
protecting the electrical contacts from arc welding together
	
	However, Kagawa discloses, in the analogous field for “a secondary battery generally used together with the solar photovoltaic power generator” (P69:1-2, Fig. 16),
said switching circuit (the control circuit 15 turning off both the semiconductor switch 13 connected to the DC power source 2 and the contact switching device 16 (or AC circuit breaker); P71:3-6, Fig. 16) to elimination of electrical current arc (extinguish the arc; P69:17 [and] preventing an electric arc from being generated; P4:2-3)
protecting the electrical contacts from arc welding (the arc; P69:17) together (suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21)

	The advantage of using Kagawa’s control circuit 15 controlling a duty ratio of the FET, thereby suppressing the rush current is to prevent an electric arc from being generated when the plug is pulled out of an outlet (para.2, lines 15-16). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama with Kagawa by adding Kagawa’s control circuit 15 controlling a duty ratio of the FET, thereby suppressing the rush current to Latham’s microprocessor 218 in order to prevent an electric arc from being generated when the plug is pulled out of an outlet.
	
	Regarding claim 24, Latham in view of Fujiyama and Kagawa discloses 
said limiting circuit (Kagawa: the DC circuit between the DC power source 2 and the load 3; P70:10-11, Fig. 16) further comprises a pair (Kagawa: the third switch “16” among four “16”s; Fig. 16) of second switches (Kagawa: the third switch 16 among “The contact switching device 16”; P70:1, Fig. 16) connected to said resistive heating element (Kagawa: load 3; Fig. 16) in parallel (New matter not supported in Figs. 1, 3 in the application), said second switches connected in parallel (Kagawa: a capacitor connected between terminals of a plug 50 for DC connection; P2:14-15, Fig. 16 wherein plug 20 is same as plug 50 and the capacitor making another branch) to a first capacitor (Kagawa: a capacitor connected between terminals of a plug 50 for DC connection to prevent an electric arc from being generated when the plug is pulled out of an outlet”; P2:14-16, Fig. 16 wherein plug 20 is same as plug 50 and the capacitor making another branch) and said solar panels (Kagawa: the solar photovoltaic power generator; P69:2), said second switches parallel to a pair of third switches (Kagawa: the 4th “16” among four “16”s; Fig. 16) connected in series (Kagawa: along the made line as graphically disclosed in Fig. 16) to said resistive heating element (Kagawa: load 3; Fig. 6), or the voltage sensor in parallel with a first capacitor and said resistive heating element, and the amperage sensor (Kagawa: the current detection circuit (A) 41; P56:16-17, Fig. 16) is connected in series  (“A” is in series with “V” or “the capacitor” respectively, but “V” and “the capacitor” is parallel) with the first capacitor and the voltage sensor (Kagawa: the voltage detection circuit (V) 42; P56:17-18, Fig. 16) and is between the first capacitor and the voltage sensor configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) of said solar panels, and to provide said maximum power to said resistive heating element.

	Regarding claim 25, Latham in view of Fujiyama and Kagawa discloses 
further comprising a detection circuit (any one of the DC grounding current detection circuit 43 and the AC grounding current detection circuit 44; P71:1-3, Fig. 16) to detect that power (detects the grounding current; P71:3) is no longer being drawn (turning off both “13” and “16”; P71:3-5) by said connected resistive heating element (load 3; Fig. 16), and to then send a signal (an output control signal from “control circuit 15”; Fig. 16) indicating that power is no longer being drawn (detects the grounding current; P71:3) by said connected resistive heating element thereby enabling the power from said solar panels to be used by an alternate electrical device	(Fujiyama: nickel metal hydride battery 22, Li+ second battery 23, or USB 24; Fig. 12 ).

	The advantage of using Fujiyama’s switches connected to nickel metal hydride battery 22, Li+ second battery 23, or USB 24 is to share and use the available renewable solar energy from the solar cell 1 by other electric/electronic devices needing electric power instead of electric power from a fossil fuel.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham with Fujiyama by adding Fujiyama’s switches connected to nickel metal hydride battery 22, Li+ second battery 23, or USB 24 to Latham’s inverter output terminals in order to share and use the available renewable solar energy from the solar cell 1 by other electric/electronic devices needing electric power instead of electric power from a fossil fuel.

	Regarding claim 26, Latham in view of Fujiyama and Kagawa discloses 
further comprising user and/or software interface (Latham: the input devices of “the microprocessor 218”; P28:1-2) enabling programmable operational settings (Latham: the data entry by the input devices of “the microprocessor 218”; P28:1-2) for usable current and voltage ranges usable current and voltage ranges (Latham: a maximum and minimum amount of input voltage/current/power (dc) required to create an output voltage/current/power (ac) for the inverter 208 to operate properly; P23:4-7) for said connected resistive heating element (Kagawa: load 3; Fig. 16).

	Regarding claim 29, Latham in view of Fujiyama and Kagawa discloses 
further comprising an energy storage second capacitor (New matter not supported in the spec) electrically connected to said apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1).

	Regarding claim 30, Latham discloses that I claim 
(An automatically re-configurable solar array apparatus, Abstract, line 1) for enabling a plurality of solar panels (a plurality of solar panels 206a-206n; P22:6, Fig. 2) to provide electrical arc-minimized disconnect-able electrical power (output current; P21:5) from said solar panels to a connected electrical load device (the ac devices; P23:4) having a plurality of electrical contacts (a solar panel string (e.g., 204a of 204a-204n); P22:5, Fig. 2) and having an operational frequency (the switching frequency of “the power switch 213”; P26:8, Fig. 2); the apparatus comprising 

a maximum power point (MPP) (a maximum amount of input voltage/current/power (dc); P23:5-6) and switching circuit (a plurality of switches 212a-212n that comprise a power switch 213 coupled to the plurality of solar panel strings 204a-204n; P22:4-6, Fig. 2), 

wherein said MPP and switching circuit comprises a first switch (a power switch 213; P25:5, Fig. 2) and a processor (A microprocessor 218; P26:7, Fig. 2), 
wherein the processor is connected to a voltage sensor (the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (the current sensor 215; P26:7-9, Fig. 2), said first switch, and said electrical load device (the ac devices; P23:4) in parallel (as graphically disclosed in Fig. 2), configured to use sensed voltage(the total output voltage of the solar array 202; P26:3-4, Fig. 2) and current  (the total output current of the solar array 202; P26:6-7, Fig. 2) to track a point of maximum power (a maximum amount of input voltage/current/power (dc); P23:5-6) of 
said solar panels and to provide said maximum power collectively to said at least one electrical load device, 

wherein said switching circuit uses no transformer (Fig. 2 does not show a transformer), enabling a pre-selected time period zero electric current pulse (the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (the 60 Hz of “the grid or ac devices”; P23:4) of the electrical load device enabling an interruption (the off state of the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) in the flow of electrical current from said solar panels thereby enabling up to 
, thereby protecting said connected electrical load device from 
 or causing undue physical wear or early failure.

	Latham discloses “a maximum power point (MPP)” as mapped above, but is silent regarding
a maximum power point tracking (MPPT)

said switching circuit to elimination of electrical current arc,
protecting said connected electrical load device from arc welding electrical contacts together

	However, Fujiyama discloses, in the analogous field for “a charging control unit 11 of Embodiment 1” (P98:1-2, Figs. 1-2  

    PNG
    media_image2.png
    409
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    257
    409
    media_image3.png
    Greyscale
)
a maximum power point tracking (MPPT) (MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) to track a point of maximum power (MPP from “MPPT”) of said solar panels (1; Fig. 2)

	The advantage of using Fujiyama’s MPPT algorithm is not only to allow a maximum output current to flow from the solar cell 1 to power instrument 2, but also for a conventional charging control 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham with Fujiyama by replacing Latham’s maximum amount of input voltage/current/power (dc) algorithm on Latham’s microprocessor 218 with Fujiyama’s MPPT algorithm in order not only to allow a maximum output current to flow from the solar cell 1 to power instrument 2, but also for a conventional charging control unit, controlling charging of a battery, to efficiently charge the battery with fluctuating power from a solar cell (para.2, lines 1-3) so that the maximal solar power is utilized by the connected power instrument 2.

 	Latham discloses “said switching circuit” and “the electrical contacts” as mapped above, but Latham in view of Fujiyama is silent regarding
said switching circuit to elimination of electrical current arc
protecting said connected electrical load device from arc welding electrical contacts together
	
	However, Kagawa discloses, in the analogous field for “a secondary battery generally used together with the solar photovoltaic power generator” (P69:1-2, Fig. 16),
said switching circuit (the control circuit 15 turning off both the semiconductor switch 13 connected to the DC power source 2 and the contact switching device 16 (or AC circuit breaker); P71:3-6, Fig. 16) to elimination of electrical current arc (extinguish the arc; P69:17 [and] preventing an electric arc from being generated; P4:2-3)
protecting (suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) said connected electrical load device (3; Fig. 16) from arc welding (an arc discharge occurs; P69:15 meaning that arc melts the terminals 21, 22) electrical contacts (21, 22; Fig. 16) together

(para.2, lines 15-16). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama with Kagawa by adding Kagawa’s control circuit 15 controlling a duty ratio of the FET, thereby suppressing the rush current to Latham’s microprocessor 218 in order to prevent an electric arc from being generated when the plug is pulled out of an outlet.
 
	Regarding claim 31, Latham in view of Fujiyama and Kagawa discloses 
said limiting circuit (Kagawa: the DC circuit between the DC power source 2 and the load 3; P70:10-11, Fig. 16) further comprises a pair (Kagawa: the third switch “16” among four “16”s; Fig. 16) of second switches (Kagawa: the third switch 16 among “The contact switching device 16”; P70:1, Fig. 16) connected to aid electrical load device (Kagawa: load 3; Fig. 16) in parallel (New matter not supported in Figs. 1, 3 in the application), said second switches connected in parallel (Kagawa: a capacitor connected between terminals of a plug 50 for DC connection; P2:14-15, Fig. 16 wherein plug 20 is same as plug 50 and the capacitor making another branch) to a first capacitor (Kagawa: a capacitor connected between terminals of a plug 50 for DC connection to prevent an electric arc from being generated when the plug is pulled out of an outlet”; P2:14-16, Fig. 16 wherein plug 20 is same as plug 50 and the capacitor making another branch) and said solar panels (Kagawa: the solar photovoltaic power generator; P69:2), said second switches parallel to a pair of third switches (Kagawa: the 4th “16” among four “16”s; Fig. 16) connected in series (Kagawa: along the made line as graphically disclosed in Fig. 16) to said electrical load device (Kagawa: load 3; Fig. 6), or the voltage sensor in parallel with a first capacitor and said resistive heating element, and the amperage sensor (Kagawa: the current detection circuit (A) 41; P56:16-17, Fig. 16) is connected in series  (“A” is in series with “V” or “the capacitor” respectively, but “V” and “the capacitor” is parallel) with the first capacitor and the voltage sensor (Kagawa: the voltage detection circuit (V) 42; P56:17-18, Fig. 16) and is between the first capacitor and the voltage sensor configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) of said solar panels, and to provide said maximum power to said electrical load device.

	Regarding claim 32, Latham in view of Fujiyama and Kagawa discloses 
further comprising a detection circuit (any one of the DC grounding current detection circuit 43 and the AC grounding current detection circuit 44; P71:1-3, Fig. 16) to detect that power (detects the grounding current; P71:3) is no longer being drawn (turning off both “13” and “16”; P71:3-5) by said connected electrical load device (load 3; Fig. 16), and to then send a signal (an output control signal from “control circuit 15”; Fig. 16) indicating that power is no longer being drawn (detects the grounding current; P71:3) by said connected electrical load device thereby enabling the power from said solar panels to be used by an alternate electrical device (Fujiyama: nickel metal hydride battery 22, Li+ second battery 23, or USB 24; Fig. 12 ).

	The advantage of using Fujiyama’s switches connected to nickel metal hydride battery 22, Li+ second battery 23, or USB 24 is to share and use the available renewable solar energy from the solar cell 1 by other electric/electronic devices needing electric power instead of electric power from a fossil fuel.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham with Fujiyama by adding Fujiyama’s switches connected to nickel metal hydride battery 22, Li+ second battery 23, or USB 24 to Latham’s inverter output terminals in order to share and use the available renewable solar energy from the solar cell 1 by other electric/electronic devices needing electric power instead of electric power from a fossil fuel.

	Regarding claim 33, Latham in view of Fujiyama and Kagawa discloses 
further comprising user and/or software interface (Latham: the input devices of “the microprocessor 218”; P28:1-2) enabling programmable operational settings (Latham: the data entry by the input devices of “the microprocessor 218”; P28:1-2) for usable current and voltage ranges (Latham: a maximum and minimum amount of input voltage/current/power (dc) required to create an output voltage/current/power (ac) for the inverter 208 to operate properly; P23:4-7) for said connected electrical load device (Kagawa: load 3; Fig. 16).

	Regarding claim 36, Latham in view of Fujiyama and Kagawa discloses 
further comprising an energy storage second capacitor (New matter not supported in the spec) electrically connected to said apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455) in view of Fujiyama (US 2014/0176043) and Kagawa (US 2013/0127261) as applied to claims 23 or 24 above, and in view of Honma (US 2012/0078433).

	Regarding claim 27, Latham in view of Fujiyama and Kagawa discloses 
further comprising a switching mechanism (Fujiyama: SW1-SW6; Fig. 12) configured to reversibly connect said connected electrical device (Fujiyama: nickel metal hydride battery 22, Li+ second battery 23, or USB 24; Fig. 12) between 
 and said solar panels (a solar cell 1; P98:5, Fig. 1-2 [including] the solar cell 1 with 10 single crystals in series”; P172:9-10, Fig. 1-2 [and] two solar cells in series; P183:15).

Fujiyama discloses “a switching mechanism”, “said connected electrical device” and “said solar panels” as mapped above, but Latham in view of Fujiyama and Kagawa is silent regarding
a switching mechanism configured to reversibly connect said connected electrical device between an electric power grid and said solar panels

However, Honma discloses, in the technical field for “a dispersed power source 10, mainly comprising a solar cell 11, and a commercial power system 20” (P16:2-4, Fig. 1

    PNG
    media_image4.png
    468
    823
    media_image4.png
    Greyscale
), 

a switching mechanism (electrical path switch 51; Fig. 1) configured to reversibly (SW1: open, SW3: open, and SW2:closed; Fig. 1 so that public commercial power can be reversely supplied through SW2) connect said connected electrical device (a water heater 60; P19:1-2, Fig. 1) between an electric power grid (a commercial power system 20; P16:3-4, Fig. 1) and said solar panels (a solar cell 11; P16:3, Fig. 1)
	The advantage of using Honma’s “Electrical Path Switch 51” is for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the solar power to be made up from the commercial power system 20.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama and Kagawa with Honma by adding Honma’s “Electrical Path Switch 51” to Fujiyama’s “charging control unit 11” in order for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the insufficient solar power to be made up from the commercial power system 20, i.e., two way power transmission.

	Regarding claim 28, Latham in view of Fujiyama, Kagawa and Honma discloses 
further comprising a plurality of additional connected electrical devices (Kagawa: an air conditioner or refrigerator; P69:6-7) connected to said limiting circuit (Kagawa: control circuit 15; P71:3, Fig. 16), said additional connected electrical devices configured to be reversibly (Honma: SW1: open, SW3: open, and SW2: closed; Fig. 1 so that public commercial power can be reversely supplied through SW2) interconnected.
	The advantage of using Honma’s “Electrical Path Switch 51” is for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the solar power to be made up from the commercial power system 20.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama and Kagawa with Honma by adding Honma’s “Electrical Path Switch 51” to Fujiyama’s “charging control unit 11” in order for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the insufficient solar power to be made up from the commercial power system 20, i.e., two way power transmission.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455) in view of Fujiyama (US 2014/0176043) and Kagawa (US 2013/0127261) as applied to claims 30 or 31 above, and in view of Honma (US 2012/0078433).

	Regarding claim 34, Latham in view of Fujiyama and Kagawa discloses 
further comprising a switching mechanism (Fujiyama: SW1-SW6; Fig. 12) configured to reversibly switch said connected electrical load device (Fujiyama: nickel metal hydride battery 22, Li+ second battery 23, or USB 24; Fig. 12) between an electric power grid (Honma: a commercial power system 20; P16:3-4, Fig. 1) and said solar panels (Honma: a solar cell 11; P16:3, Fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama and Kagawa with Honma by adding Honma’s “Electrical Path Switch 51” to Fujiyama’s “charging control unit 11” in order for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the insufficient solar power to be made up from the commercial power system 20, i.e., two way power transmission.
	Regarding claim 35, Latham in view of Fujiyama and Kagawa discloses 
further comprising a plurality of additional connected electrical load devices (Kagawa: an air conditioner or refrigerator; P69:6-7) connected to said limiting circuit (Kagawa: control circuit 15; P71:3, Fig. 16), said additional connected electrical load devices configured to be reversibly interconnected (Honma: SW1: open, SW3: open, and SW2: closed; Fig. 1 so that public commercial power can be reversely supplied through SW2).
	The advantage of using Honma’s “Electrical Path Switch 51” is for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the solar power to be made up from the commercial power system 20.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama and Kagawa with Honma by adding Honma’s “Electrical Path Switch 51” to Fujiyama’s “charging control unit 11” in order for “the surplus power of the solar cell 11” to “be provided to the commercial power system 20 by the reverse power flow” or additionally required power out of the insufficient solar power to be made up from the commercial power system 20, i.e., two way power transmission.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455) in view of Kagawa (US 2013/0127261).

	Regarding claim 37, Latham discloses that I claim 
an apparatus (An automatically re-configurable solar array apparatus, Abstract, line 1) for enabling a solar panel (one of “a plurality of solar panels 206a-206n”; P22:6, Fig. 2) to provide electrical arc-minimized disconnect-able electrical power (output current; P21:5) from said solar panel to a connected electrical load device (the ac devices; P23:4) having an operational frequency (the power switch 213; P26:8, Fig. 2) comprising 
a intermediate switch (a microprocessor-controlled power switch) and directly connected to the panel (one of “a plurality of solar panels 206a-206n”; P22:6, Fig. 2) and load device (the grid or ac devices; P23:4) in series (the whole solar panels and switched is in series with the grid or ac devices in Fig. 2) and a limiting circuit (A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) operating the switch (a plurality of switches 212a-212n; P25:4) enabling a preselected time period zero pulse (the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the switching frequency of “the power switch 213”; P26:8, Fig. 2) above the operational frequency (the 60 Hz of “the grid or ac devices”; P23:4) of the electrical load device (the ac devices; P23:4) enabling 
in the flow of electrical current (the current/voltage/power output of the solar array 202; P22:9-10) from said solar panel enabling 

	Latham discloses “the flow of electrical current from said solar panel” as mapped above, but is silent regarding
an interruption in the flow of electrical current (the current/voltage/power output of the solar array 202; P22:9-10) from said solar panel enabling minimization of electrical current arc.

	However, Kagawa discloses, in the analogous field for “a secondary battery generally used together with the solar photovoltaic power generator” (P69:1-2, Fig. 16),
(extinguish the arc; P69:17) in the flow of electrical current (the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) from said solar panel (a solar photovoltaic power generator; P68:5-6,Fig. 16) enabling minimization (suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (the rush current; P54:20-21).

	The advantage of using Kagawa’s control circuit 15 controlling a duty ratio of the FET, thereby suppressing the rush current is to prevent an electric arc from being generated when the plug is pulled out of an outlet (para.2, lines 15-16). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham in view of Fujiyama with Kagawa by adding Kagawa’s control circuit 15 controlling a duty ratio of the FET, thereby suppressing the rush current to Latham’s microprocessor 218 in order to prevent an electric arc from being generated when the plug is pulled out of an outlet.


Claims 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455) in view of Kagawa (US 2013/0127261) as applied to claim 37 above, and further in view of Fujiyama (US 2014/0176043).

	Regarding claim 38, Latham in view of Kagawa discloses 
wherein said connected electrical load (Kagawa: load 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: The contact switching device 16; P70:1) and having an operational frequency (Kagawa: the switching frequency of “The contact switching device 16”; P70:1), or a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising 
a maximum power point (MPP) (Latham: a maximum amount of input voltage/current/power (dc); P23:5-6) and switching circuit (a power switch 213 controlled by a microprocessor 218; P29:5), wherein said MPP and switching circuit comprises a first switch (Latham: a power switch 213; P25:5, Fig. 2) and a processor (Latham: A microprocessor 218; P26:7, Fig. 2), 

wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage (Latham: the total output voltage of the solar array 202; P26:3-4, Fig. 2) and current (Latham: the total output current of the solar array 202; P26:6-7, Fig. 2) to track a point of maximum power (Latham: a maximum amount of input voltage/current/power (dc); P23:5-6) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, 

wherein said switching circuit uses no transformer (Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (Latham: the switching frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting (Kagawa: extinguishing; P69:17) the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said (Kagawa: Load 3; Fig. 16) from arc welding (Kagawa: the arc; P69:17) together or causing undue physical wear or early failure.

	Lantham discloses “a maximum power point (MPP)” and “a limiting circuit” as mapped above, but Latham in view of Kagawa is silent regarding
a maximum power point tracking (MPPT) 
track a point of maximum power of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, 

	However, Fujiyama discloses, in the analogous field for “a charging control unit 11 of Embodiment 1” (P98:1-2, Figs. 1-2  

    PNG
    media_image2.png
    409
    506
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    257
    409
    media_image3.png
    Greyscale
)
a maximum power point tracking (MPPT) (MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) to track a point of maximum power (MPP from “MPPT”) of said solar panels (1; Fig. 1)

track (tracking from “MPPT”; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) a point of maximum power (MPP from “MPPT”; P103:1) of said solar panels (solar cell 1; Fig. 2) and to provide said maximum power collectively to said at least one resistive heating element (2; Fig. 2), 


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Latham with Fujiyama by replacing Latham’s maximum amount of input voltage/current/power (dc) algorithm on Latham’s microprocessor 218 with Fujiyama’s MPPT algorithm in order not only to allow a maximum output current to flow from the solar cell 1 to power instrument 2, but also for a conventional charging control unit, controlling charging of a battery, to efficiently charge the battery with fluctuating power from a solar cell (para.2, lines 1-3) so that the maximal solar power is utilized by the connected power instrument 2.

	Regarding claim 39, Latham in view of Kagawa and Fujiyama discloses 
said connected electrical load (Kagawa: 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: 21, 22; Fig. 16) and having an operational frequency (Kagawa:  the switching frequency of “the control circuit 15 turning off both the semiconductor switch 13 and the contact switching device 16”; P71:3-5), or a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a maximum power point tracking (MPPT) (Fujiyama: MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) and switching circuit, wherein said MPPT and switching circuit comprises a first switch (Latham: 213; Fig. 2) and a processor (Latham: 218; Fig. 2), wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage (Latham: the total output voltage of the solar array 202; P26:3-4, Fig. 2) and current (Latham: the total output current of the solar array 202; P26:6-7, Fig. 2) to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, wherein said switching circuit uses no transformer (Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said connected resistive heating element from arc welding (Kagawa: the arc; P69:17) together or causing undue physical wear or early failure, and wherein the apparatus is further comprising a detection circuit to detect that power is no longer being drawn by said connected electrical load device, and to then send a signal indicating that power is no longer being drawn by said connected electrical load device thereby enabling the power from said solar panels to be used by an alternate electrical load device.

	Regarding claim 40, Latham in view of Kagawa and Fujiyama discloses  
wherein said connected electrical load (Kagawa: 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: 21, 22; Fig. 16) and having an operational frequency (Kagawa:  the switching frequency of “the control circuit 15 turning off both the semiconductor switch 13 and the contact switching device 16”; P71:3-5), or a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a (Fujiyama: MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) and switching circuit, wherein said MPPT and switching circuit comprises a first switch (Latham: 213; Fig. 2) and a processor (Latham: 218; Fig. 2), wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, wherein said switching circuit uses no transformer (Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said connected resistive heating element from arc welding (Kagawa: the arc; P69:17) arc welding
together or causing undue physical wear or early failure, and wherein the apparatus is further comprising user and/or software interface enabling programmable operational settings for usable current and voltage ranges for said connected electrical load device.

	Regarding claim 41, Latham in view of Kagawa and Fujiyama discloses 
wherein said connected electrical load (Kagawa: 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: 21, 22; Fig. 16) and having an operational frequency (Kagawa:  the switching frequency of “the control circuit 15 turning off both the semiconductor switch 13 and the contact switching device 16”; P71:3-5), or a resistive (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a maximum power point tracking (MPPT) (Fujiyama: MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) and switching circuit, wherein said MPPT and switching circuit comprises a first switch (Latham: 213; Fig. 2) and a processor (Latham: 218; Fig. 2), wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, wherein said switching circuit uses no transformer (Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said connected resistive heating element from arc welding (Kagawa: the arc; P69:17) together or causing undue physical wear or early failure, and wherein the apparatus is further comprising a switching mechanism configured to reversibly switch said connected electrical load device between an electric power grid and said solar panels.

	Regarding claim 42, Latham in view of Kagawa and Fujiyama discloses 
(Kagawa: 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: 21, 22; Fig. 16) and having an operational frequency (Kagawa:  the switching frequency of “the control circuit 15 turning off both the semiconductor switch 13 and the contact switching device 16”; P71:3-5), or a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a maximum power point tracking (MPPT) (Fujiyama: MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) and switching circuit, wherein said MPPT and switching circuit comprises a first switch(Latham: 213; Fig. 2) and a processor (Latham: 218; Fig. 2), wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, wherein said switching circuit uses no transformer (Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said connected resistive heating element from arc welding (Kagawa: the arc; P69:17) together or causing undue physical wear or early failure, and wherein the apparatus is further comprising a plurality 

	Regarding claim 43, Latham in view of Kagawa and Fujiyama discloses 
wherein said connected electrical load (Kagawa: 3; Fig. 16) is comprised of a resistive heating element (Kagawa: light bulb inside a “refrigerator”; P68:8) having a plurality of electrical contacts (Kagawa: 21, 22; Fig. 16) and having an operational frequency (Kagawa:  the switching frequency of “the control circuit 15 turning off both the semiconductor switch 13 and the contact switching device 16”; P71:3-5), or a resistive heating element immersed in a medium to be heated having a plurality of electrical contacts and having an operational frequency; the apparatus (Latham: An automatically re-configurable solar array apparatus, Abstract, line 1) comprising a limiting circuit (Latham: A microprocessor 218 in signal communication with the power switch 213 and the voltage sensor 214 /current sensor 215; P26:7-9, Fig. 2) comprising a maximum power point tracking (MPPT) (Fujiyama: MPPT; P103:1 [wherein] MPPT: Maximum Power Point Tracking; P5:4) and switching circuit, wherein said MPPT and switching circuit comprises a first switch (Latham: 213; Fig. 2) and a processor (Latham: 218; Fig. 2), wherein the processor is connected to a voltage sensor (Latham: the voltage sensor 214; P26:7-9, Fig. 2), an amperage sensor (Latham: the current sensor 215; P26:7-9, Fig. 2), said first switch, and said resistive heating element in parallel (Latham: “218” parallel to “213”, “214”, “215” as graphically disclosed in Fig. 2), configured to use sensed voltage and current to track a point of maximum power (Fujiyama: MPP from “MPPT”; P103:1) of said solar panels and to provide said maximum power collectively to said at least one resistive heating element, wherein said switching circuit uses no transformer(Latham: Fig. 2 does not show a transformer), enabling a preselected time period zero electric current pulse (Latham: the off-time duration of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) at a continuous frequency (the on/off frequency of “a microprocessor-controlled power switch”; P21:6-7, Fig. 2) above an operational frequency (Latham: the 60 Hz of “the grid or ac devices”; P23:4) of the resistive heating element enabling said switch to enable an interruption (Kagawa: extinguish the arc; P69:17) in the flow of electrical current (Kagawa: the total output current of the solar array 202; P26:6-7, Fig. 2) from said solar panels thereby enabling up to elimination (Kagawa: suppressing the rush current from “The control circuit 15 controls a duty ratio of the FET, thereby suppressing the rush current”; P54:20-21) of electrical current arc (Kagawa: the rush current; P54:20-21), thereby protecting the contacts (Kagawa: terminals 21 and 22 of the plug 20; Fig. 16) of said connected resistive heating element from arc welding (Kagawa: the arc; P69:17) together or causing undue physical wear or early failure, and wherein the apparatus is further comprising an energy storage second capacitor (New matter not supported in the spec) electrically connected to said apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Despesse (US-20140111026), Liao (US-9413161), Kagawa (US-9187002).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761